DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15 and 18 are rejected.
Claims 1-17 are objected to.
Claims 1-14 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantese et al (US PAT 9812117, hereinafter Mantese) in view of Davoyan et al (US PUB 20190260124 hereinafter, Davoyan).
Regarding claim 15, Mantese discloses a method for directing sound from the roof of a vehicle (e.g. using an acoustic wave generator 100 which can be mounted on a vehicle if desired), (see at least the abstract and figure 1), comprising: associating at least one acoustic wavefront shaping framework (e.g. a gate element 106) with at least one sound generator (e.g. a sound generator 104), generating a plurality of acoustic wavefronts (e.g. sound waves) in the sound generator (see figure 1); partitioning each one of the plurality of acoustic wavefronts into a plurality of subwavelength segments in a plurality of sound channels (e.g. a gate 106 formed of metamaterial partitioned the sound waves from the generator 104 into plurality of subwavelength segments in a plurality of channels); predetermining a subwavelength segment transmission duration for each one of the plurality of sound channels (e.g. each subwavelength segment can be transmitted for a desired duration during the time the gate 106 is opened); (see Mantese, column 3 line 33 to column 4 line 60, figure 1). 
Mantese does not explicitly disclose: generating the subwavelength segment transmission duration with a method having one of at least two configurations including:
i)    at least one acoustic meta-atom configured in at least one of the plurality of sound channels;
ii)    a temperature modification assembly proximal to the at least one acoustic wavefront shaping framework, configured to increase or reduce a thermal energy of at least one of the plurality of sound channels; changing the shape of at least one of the plurality of acoustic wavefronts.
However, Davoyan in the same field of endeavor teaches that it is well known in the art to generate subwavelength segment transmission duration with a method having at least one acoustic meta-atom configured in at least one of the plurality of sound channels as set forth in [0076]-[0079] and figures 9-10. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a generating the subwavelength with a method including at least one acoustic meta-atom configured in at least one of the plurality of sound channels as taught by Davoyan in the teachings of Mantese so as to further achieve the ability to fine-tune the acoustic response of the sound wave generator using certain control parameter in the metamaterial/metasurface. 

Regarding claim 18, Mantese as modified by Davoyan discloses the sound directing method of claim 15, further configured with the one or the plurality of acoustic wavefront shaping structures (e.g. gate 106) positioned in a location selected from the following group of locations: 1) within the sound generator’s body, 2) in front of the sound generator’s mouth, 3) partially within and partially in front of the sound generator (see Mantese, figures 1 and 5).

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1. For example, the closest prior art of record, Mantese in view of Davoyan discloses a device for directing sound, comprising: a metasurface framework adjacently disposed to, and acoustically coupled to, a horn or a cone of a sound generator emitting a plurality of acoustic wavefronts, comprising: a 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: each one of the plurality of acoustic wavefronts, being emitted by the sound generator with a generally positive Gaussian curvature, is partitioned into a plurality of subwavelength segments at the sound entrance ends of the sound channels; each one of the plurality of subwavelength segments' transverse dimensions conforming substantially in shape to a cross-sectional area of each corresponding one of the plurality of sound channels; each one of the plurality of sound channels transmitting the corresponding subwavelength segment between the sound entrance and sound exit end for a predetermined duration; and at least one of the plurality of sound channels transmits subwavelength segments for the duration that is different from at least one other sound channel’s transmission duration, causing at least one shape modification of the acoustic wavefront.

Claims 2-12 are allowed based on their respective dependency from claim 1.

Claim 13 is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 13. For example, the closest prior art of record, Mantese in view of Davoyan discloses a device for directing sound, comprising: at least one framework capable of shaping each one of a succession of acoustic wavefronts emitted by a proximal sound generator, the framework comprising one or a plurality of support frames, at least a portion of each of the one or the plurality of support frames 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 13: at least one temperature modification unit assembly with a temperature modification means for operating at least one chamber mounted proximally to the at least one framework, a plurality of tubes adapted to extend between the at least one chamber and the at least one framework, at least one of the plurality of tubes in operative thermal communication with at least one of the plurality of sound channels; at least one temperature sensor placed in at least one of the plurality of sound channels, the at least one sensor connected to a controller in the at least one temperature modification unit; each one of the plurality of sound channels having a predetermined subwavelength segment transmission duration; calculating a temperature required to produce the predetermined transmission duration for each one of the plurality of sound channels; the controller adjusting the temperature modification means to modify the temperature in at least one of the plurality of sound channels.

Claim 14 is allowed based on their respective dependency from claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654